Citation Nr: 0024928	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

By a decision entered in October 1997, the RO denied the 
veteran's claim of service connection for partial blindness 
in the left eye.  By the same decision, the RO also denied an 
application to reopen a claim of service connection for 
blindness in the right eye.  In October 1997, the RO notified 
the veteran of both determinations, and informed him of his 
appellate rights.  Subsequently, in July 1998, he filed a 
timely notice of disagreement (NOD) expressing 
dissatisfaction with respect to the RO's determination as to 
the left eye.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  
No NOD with regard to the right eye was received during the 
one-year period following the RO's mailing of the October 
1997 notice, however, and in July 1999, during a 
videoconference hearing conducted by the undersigned member 
of the Board of Veterans' Appeals (Board), the veteran's 
representative confirmed that the issue developed for the 
Board's consideration was entitlement to service connection 
for a left eye disorder.  Because no timely, jurisdictional 
NOD has been received with respect to the right eye issue, 
and because the veteran and his representative have made 
clear that they are pursuing an appeal as to the left eye 
only, the Board will limits its consideration on the present 
appeal to the left eye issue alone.


REMAND

Under the law, a person who submits a claim for VA benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Normally, 
VA has the duty to assist a claimant in developing the facts 
pertinent to his claim only if he meets this initial burden.  
See, e.g., Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998); Morton v. West, 12 Vet. 
App. 477, 485-86 (1999).  There are exceptions to this 
general rule, however.

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that the 
"Immediate Development" provisions of Veterans Benefits 
Administration (VBA) Letter 20-99-60 (August 30, 1999) are 
substantive in nature and have the force of law so as to 
require VA to request copies of service medical records 
(SMRs) prior to making a determination as to whether a claim 
for service connection is well grounded.  McCormick v. Gober, 
No. 98-48, slip op. at 27-28 (U.S. Vet. App. Aug. 18, 2000).  
The Court further indicated that, in situations where fewer 
than all of the veteran's SMRs are of record, a past request 
for SMRs, made in connection with a wholly different claim 
from that which is presently being considered, is 
insufficient to satisfy the duty imposed by the VBA letter.  
Id. slip op. at 29-30.

In the present case, the record contains a written 
communication from the Department of the Army, Office of the 
Adjutant General, Reserve Components Personnel and 
Administration Center, St. Louis, Missouri, dated in 
September 1977, which indicates that at least a portion of 
the veteran's service records are thought to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis in 1973.  The record also contains a VA 
Form 60-3101, Request for Information, showing that the RO 
requested the veteran's SMRs from the NPRC in January 1985, 
in connection with a claim of service connection for a right 
eye disorder.  In the RO's October 1997 decision, a portion 
of which is now on appeal, the RO noted that "[t]he 
veteran's service medical records are limited . . . ."  
However, there is no clear indication in the record that the 
RO has made a request for the veteran's SMRs since 1985.

In light of the fact that the record does not presently 
contain a complete set of the veteran's SMRs (the record does 
not contain, for example, copies of any reports pertaining to 
examination(s) conducted at service entry and discharge), and 
because the current claim on appeal (service connection for a 
left eye disorder) is a wholly different claim from that 
considered in 1985 (service connection for a right eye 
disorder), VA has a duty, as set out in McCormick, to contact 
the NPRC and make another request for the veteran's SMRs.  
Because there is nothing in the record to show that this has 
been done, a remand is required.  38 C.F.R. § 19.9 (1999).

A remand is also required in order to have the veteran 
clarify his contentions relative to the claim on appeal.  The 
record is replete with statements indicating that the veteran 
injured his right eye prior to service, that he injured the 
right eye again during service, and that he is currently 
blind in the right eye.  Nevertheless, when he and his 
representative appeared for the videoconference hearing in 
July 1999, testimony was offered to the effect that the 
veteran injured his left eye prior to service, that he 
injured the left eye again during service, and that he is 
currently blind in the left eye.  It appears likely that 
there was some confusion during the hearing, at times, as to 
which eye was being discussed, and that at least some of the 
testimony offered relative to the left eye was the product of 
that confusion, and was therefore unintended.  However, the 
Board is reluctant to arrive at such a conclusion without 
first soliciting some sort of clarification or guidance from 
the veteran.  This should be accomplished on remand.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran, 
through his representative, and inform 
him of his right to supplement the 
record on appeal.  The veteran should be 
asked to clarify his allegations with 
respect to his left eye disorder, and 
why he believes that the disorder should 
be service connected.  He should be 
asked to indicate whether it is his 
contention (a) that he injured his left 
eye prior to service, (b) that he 
injured his left eye during service, 
and/or (c) that he currently suffers 
from total blindness in his left eye.  
The response received should be 
associated with the claims folder.

	2.  The RO should contact the NPRC and 
ask it to provide the RO with copies of 
any and all service health records 
pertaining to the veteran, including any 
clinical records and records of in-
service hospitalization.  The RO should 
also request the NPRC to undertake 
efforts to reconstruct the veteran's 
service health records if the original 
records, or copies thereof, are 
unavailable.  The NPRC's response, and 
any additional evidence received, should 
be associated with the claims folder.

	3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of service connection for a left 
eye disorder.  In so doing, the RO 
should consider whether the claim is 
well grounded.  If the claim is well 
grounded, the RO should undertake any 
development necessary to fulfill the 
duty to assist.  This may include an 
examination by a appropriate medical 
specialist, with a review of the claims 
folder, in order to obtain an opinion as 
to whether it is at least as likely as 
not that the currently shown left eye 
disorder can be attributed to the 
veteran's period of active military 
service.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


